— In a paternity proceeding, the appeals are from (1) an order of filiation of the Family Court, Queens County, dated October 18, 1978, which, after a hearing, found appellant to be the father of the assignor’s child, and (2) an order of the same court, dated November 28, 1978, which directed him to pay $15 per week for the support of said child. Appeal from order dated October 18, 1978 dismissed, without costs or disbursements. This order will be reviewed on the appeal from the order dated November 28, 1978. Order dated November 28, 1978 modified, on the facts, by reducing the child support award to $10 per week. As so modified, order affirmed, without costs or disbursements. Notwithstanding certain contradictions and inconsistencies in the testimony at the filiation hearing, the determination of the Trial Judge was supported by credible and convincing evidence. However, a review of the testimony at the support hearing leads to the conclusion that an award of $15 per week is excessive in light of appellant’s income and obligations to his present wife and their infant son. Hopkins, J. P., Damiani, Lazer and Margett, JJ., concur.